Case 8:20-cv-00861-MCS-DFM Document 58 Filed 02/03/21 Page 1 of 19 Page ID #:770



    1   Richard J. Grabowski (State Bar No. 125666)
        rgrabowski@jonesday.com
    2   Ryan D. Ball (State Bar No. 321772)
        rball@jonesday.com
    3   Ashley E. Sarkozi (State Bar No. 316690)
        asarkozi@jonesday.com
    4   JONES DAY
        3161 Michelson Drive, Suite 800
    5   Irvine, CA 92612.4408
        Telephone: (949) 851-3939
    6   Facsimile: (949) 553-7539
    7   Attorneys for Defendants
        EXPERIAN INFORMATION SOLUTIONS,
    8   INC. AND EXPERIAN SERVICES CORP.
    9   [Additional counsel listed in signature block]
  10                          UNITED STATES DISTRICT COURT
  11                         CENTRAL DISTRICT OF CALIFORNIA
  12
        WEISS RESIDENTIAL RESEARCH                 Case No. 8:20-cv-00861-MCS-DFM
  13    LLC, a Massachusetts Limited
        Liability Company
  14                                               STIPULATED PROTECTIVE
                                                   ORDER
  15                    Plaintiff,
              vs.
  16
  17    EXPERIAN INFORMATION
        SOLUTIONS, INC., an Ohio
  18    Corporation, and EXPERIAN
        SERVICES CORP., a Delaware
  19    Corporation
  20
                        Defendants.
  21
  22
  23
  24
  25
  26
  27
  28
                                                            STIPULATED PROTECTIVE ORDER
                                                              Case No. 8:20-cv-00861-MCS-DFM
                                                 -1-
Case 8:20-cv-00861-MCS-DFM Document 58 Filed 02/03/21 Page 2 of 19 Page ID #:771



    1   1.    PURPOSES AND LIMITATIONS
    2         Disclosure and discovery activity in this action is likely to involve production
    3   of confidential, proprietary, or private information for which special protection from
    4   public disclosure and from use for any purpose other than prosecuting this litigation
    5   may be warranted. Accordingly, the Parties hereby stipulate to and petition the Court
    6   to enter the following Stipulated Protective Order. The Parties acknowledge that this
    7   Order does not confer blanket protections on all disclosures or responses to discovery
    8   and that the protection it affords from public disclosure and use extends only to the
    9   limited information or items that are entitled to confidential treatment under the
  10    applicable legal principles. The Parties further acknowledge, as set forth in Section
  11    13.3, below, that this Stipulated Protective Order does not entitle them to file
  12    confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
  13    that must be followed and the standards that will be applied when a Party seeks
  14    permission from the court to file material under seal.
  15    2.    GOOD CAUSE STATEMENT
  16          Good cause exists for entry of this Stipulated Protective Order because this
  17    action is likely to involve the exchange of confidential and proprietary information,
  18    including information relating to trade secrets, confidential research, marketing, cost,
  19    price, technical, or other commercial information, as is contemplated by Federal Rule
  20    of Civil Procedure 26(c)(1)(G).      The protection of this information is vital to
  21    protecting the Parties’ business competition interests and intellectual property
  22    interests. Moreover, private information of third parties may also be disclosed. The
  23    unrestricted or unprotected disclosure of such private business and/or financial
  24    information would result in prejudice or harm to the Producing Party and third parties
  25    by revealing their information which could result in the loss of business and/or a
  26    violation of federal and state privacy laws.
  27          Accordingly, to facilitate the prompt resolution of disputes over confidentiality
  28    of discovery materials, to adequately protect information the Parties are entitled to
                                                                 STIPULATED PROTECTIVE ORDER
                                                                   Case No. 8:20-cv-00861-MCS-DFM
                                                  -2-
Case 8:20-cv-00861-MCS-DFM Document 58 Filed 02/03/21 Page 3 of 19 Page ID #:772



    1   keep confidential, to ensure that the Parties are permitted reasonable necessary uses
    2   of such material in preparation for and in the conduct of trial, to address their handling
    3   at the end of the litigation, and serve the ends of justice, a protective order for such
    4   information is justified in this matter. It is the intent of the Parties that information
    5   will not be designated as confidential for tactical reasons and that nothing be so
    6   designated without a good faith belief that it has been maintained in a confidential,
    7   non-public manner, and there is good cause why it should not be part of the public
    8   record of this case.
    9   3.     DEFINITIONS
  10           3.1    Action: Weiss Residential Research LLC v. Experian Information
  11    Solutions, Inc. et al., No. 8:20-cv-00861-MCS-DFM
  12           3.2    Challenging Party: a Party or Non-Party that challenges the designation
  13    of information or items under this Order.
  14           3.3    “CONFIDENTIAL” Information or Items: information (regardless of
  15    how it is generated, stored or maintained) or tangible things that qualify for protection
  16    under Federal Rule of Civil Procedure 26(c).
  17           3.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  18    their support staff).
  19           3.5    Designating Party: a Party or Non-Party that designates information or
  20    items that it produces in disclosures or         in   responses    to    discovery      as
  21    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  22    ONLY.”
  23           3.6    Disclosure or Discovery Material: all items or information, regardless
  24    of the medium or manner in which it is generated, stored, or maintained (including,
  25    among other things, testimony, transcripts, and tangible things), that are produced or
  26    generated in disclosures or responses to discovery in this matter.
  27           3.7    Expert: a person with specialized knowledge or experience in a matter
  28    pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                                  STIPULATED PROTECTIVE ORDER
                                                                    Case No. 8:20-cv-00861-MCS-DFM
                                                   -3-
Case 8:20-cv-00861-MCS-DFM Document 58 Filed 02/03/21 Page 4 of 19 Page ID #:773



    1   an expert witness or as a consultant in this Action.
    2         3.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
    3   Information or Items:     sensitive Confidential Information or Items that are so
    4   commercially sensitive that the disclosure to another Party or Non-Party, even under
    5   the restrictive terms applicable to Confidential Information, would create a
    6   substantial risk of harm that could not be avoided by less restrictive means.
    7         3.9    House Counsel: attorneys who are regularly engaged in providing legal
    8   advice to a party to this Action outside of this Action.
    9         3.10 Non-Party: any natural person, partnership, corporation, association, or
  10    other legal entity not named as a Party to this action.
  11          3.11 Outside Counsel of Record: attorneys who are not employees of a
  12    party to this Action but are retained to represent or advise a party to this Action and
  13    have appeared in this Action on behalf of that party or are affiliated with a law firm
  14    which has appeared on behalf of that party, and includes support staff.
  15          3.12 Party: any party to this Action, including all of its officers, directors,
  16    employees, consultants, retained experts, and Outside Counsel of Record (and their
  17    support staffs).
  18          3.13 Producing Party: a Party or Non-Party that produces Disclosure or
  19    Discovery Material in this Action.
  20          3.14 Professional Vendors: persons or entities that provide litigation support
  21    services (e.g., photocopying, videotaping, translating, preparing exhibits or
  22    demonstrations, and organizing, storing, or retrieving data in any form or medium)
  23    and their employees and subcontractors.
  24          3.15 Protected Material: any Disclosure or Discovery Material that is
  25    designated    as   “CONFIDENTIAL”           or   “HIGHLY          CONFIDENTIAL            –
  26    ATTORNEYS’ EYES ONLY.”
  27          3.16 Receiving Party: a Party that receives Disclosure or Discovery Material
  28    from a Producing Party.
                                                                   STIPULATED PROTECTIVE ORDER
                                                                     Case No. 8:20-cv-00861-MCS-DFM
                                                  -4-
Case 8:20-cv-00861-MCS-DFM Document 58 Filed 02/03/21 Page 5 of 19 Page ID #:774



    1   4.       SCOPE
    2            The protections conferred by this Stipulated Protective Order cover not only
    3   Protected Material (as defined above), but also (1) any information copied or
    4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
    5   compilations of Protected Material; and (3) any testimony, conversations, or
    6   presentations by Parties or their Counsel that might reveal Protected Material.
    7   However, the protections conferred by this Stipulated Protective Order do not cover
    8   the following information: (a) any information that is in the public domain at the time
    9   of disclosure to a Receiving Party or becomes part of the public domain after its
  10    disclosure to a Receiving Party as a result of publication not involving a violation of
  11    this Order, including becoming part of the public record through trial or otherwise;
  12    and (b) any information known to the Receiving Party prior to the disclosure or
  13    obtained by the Receiving Party after the disclosure from a source who obtained the
  14    information lawfully and under no obligation of confidentiality to the Designating
  15    Party.
  16             Any use of Protected Material at trial shall be governed by the orders of the
  17    trial judge. This Order does not govern the use of Protected Material at trial.
  18    5.       DURATION
  19             Even after final disposition of this litigation, the confidentiality obligations
  20    imposed by this Order shall remain in effect until a Designating Party agrees
  21    otherwise in writing or a court order otherwise directs. Final disposition shall be
  22    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  23    or without prejudice; and (2) final judgment herein after the completion and
  24    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  25    including the time limits for filing any motions or applications for extension of time
  26    pursuant to applicable law.
  27    6.       DESIGNATING PROTECTED MATERIAL
  28             6.1   Exercise of Restraint and Care in Designating Material for Protection.
                                                                  STIPULATED PROTECTIVE ORDER
                                                                    Case No. 8:20-cv-00861-MCS-DFM
                                                    -5-
Case 8:20-cv-00861-MCS-DFM Document 58 Filed 02/03/21 Page 6 of 19 Page ID #:775



    1         Each Party or Non-Party that designates information or items for protection
    2   under this Order must take care to limit any such designation to specific material that
    3   qualifies under the appropriate standards. To the extent it is practical to do so, the
    4   Designating Party must designate for protection only those parts of material,
    5   documents, items, or oral or written communications that qualify so that other
    6   portions of the material, documents, items, or communications for which protection
    7   is not warranted are not swept unjustifiably within the ambit of this Order.
    8         Mass, indiscriminate, or routinized designations are prohibited. Designations
    9   that are shown to be clearly unjustified or that have been made for an improper
  10    purpose (e.g., to unnecessarily encumber the case development process or to impose
  11    unnecessary expenses and burdens on other parties) may expose the Designating
  12    Party to sanctions.
  13          If it comes to a Designating Party’s attention that information or items that it
  14    designated for protection do not qualify for protection, that Designating Party must
  15    promptly notify all other Parties that it is withdrawing the inapplicable designation.
  16          6.2    Manner and Timing of Designations. Except as otherwise provided in
  17    this Order (see, e.g., second paragraph of section 6.2(a) below), or as otherwise
  18    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  19    under this Order must be clearly so designated before the material is disclosed or
  20    produced.
  21          Designation in conformity with this Order requires:
  22                 (a)      for information in documentary form (e.g., paper or electronic
  23    documents, but excluding transcripts of depositions or other pretrial or trial
  24    proceedings), that the Producing Party affix at a minimum, the legend
  25    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  26    ONLY” to each page that contains Protected Material. If only a portion or portions
  27    of the material on a page qualifies for protection, the Producing Party also must
  28    clearly identify the protected portion(s) (e.g., by making appropriate markings in the
                                                                STIPULATED PROTECTIVE ORDER
                                                                  Case No. 8:20-cv-00861-MCS-DFM
                                                  -6-
Case 8:20-cv-00861-MCS-DFM Document 58 Filed 02/03/21 Page 7 of 19 Page ID #:776



    1   margins).
    2         A Party or Non-Party that makes original documents available for inspection
    3   need not designate them for protection until after the inspecting Party has indicated
    4   which documents it would like copied and produced. During the inspection and
    5   before the designation, all of the material made available for inspection shall be
    6   deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
    7   inspecting Party has identified the documents it wants copied and produced, the
    8   Producing Party must determine which documents, or portions thereof, qualify for
    9   protection under this Order. Then, before producing the specified documents, the
  10    Producing Party must affix the appropriate legend (“CONFIDENTIAL” or
  11    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that
  12    contains Protected Material. If only a portion or portions of the material on a page
  13    qualifies for protection, the Producing Party also must clearly identify the protected
  14    portion(s) (e.g., by making appropriate markings in the margins) and must specify,
  15    for each portion, the level of protection being asserted.
  16          (b)    for testimony given in depositions that the Designating Party identify
  17    the Disclosure or Discovery Material as “CONFIDENTIAL” or “HIGHLY
  18    CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” in whole or in part, either on
  19    the record during the deposition or within thirty (30) days after receipt of the written
  20    transcript by the Designating Party. Until that time, and unless otherwise indicated in
  21    writing or on the record, all deposition testimony shall be treated as “HIGHLY
  22    CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” to permit counsel for the Party
  23    deposed an opportunity to designate the deposition testimony as Protected Material.
  24    If designation is made during the 30-day period after receipt of the transcript, all
  25    Parties in possession of the transcript at the time of receiving the designation or
  26    thereafter shall place the label “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
  27    – ATTORNEYS’ EYES ONLY,” on the front cover of the transcript, on each or all
  28    of the exhibits and/or pages so designated, and on each copy thereof upon notice that
                                                                 STIPULATED PROTECTIVE ORDER
                                                                   Case No. 8:20-cv-00861-MCS-DFM
                                                  -7-
Case 8:20-cv-00861-MCS-DFM Document 58 Filed 02/03/21 Page 8 of 19 Page ID #:777



    1   the confidential designation has been made. In the event that a Party needs to file a
    2   deposition transcript with the Court prior to the expiration of the thirty (30) day
    3   period set forth above, that entire transcript shall be treated as if it had been
    4   designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
    5         (c)    for information produced in some form other than documentary and for
    6   any other tangible items, that the Producing Party affix in a prominent place on the
    7   exterior of the container or containers in which the information is stored the legend
    8   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
    9   ONLY.” If only a portion or portions of the information warrants protection, the
  10    Producing Party, to the extent practicable, shall identify the protected portion(s).
  11          6.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
  12    failure to designate qualified information or items does not, standing alone, waive
  13    the Designating Party’s right to secure protection under this Order for such material.
  14    Upon timely correction of a designation, the Receiving Party must make reasonable
  15    efforts to assure that the material is treated in accordance with the provisions of this
  16    Order.
  17    7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  18          7.1    Timing of Challenges. Any Party or Non-Party may challenge a
  19    designation of confidentiality at any time that is consistent with the Court’s
  20    Scheduling Order. Unless a prompt challenge to a Designating Party’s confidentiality
  21    designation is necessary to avoid foreseeable, substantial unfairness, unnecessary
  22    economic burdens, or a significant disruption or delay of the litigation, a Party does
  23    not waive its right to challenge a confidentiality designation by electing not to mount
  24    a challenge promptly after the original designation is disclosed.
  25          7.2    Meet and Confer. The Challenging Party shall initiate the dispute
  26    resolution process under Local Rule 37-1 et seq.
  27          7.3    The burden of persuasion in any such challenge proceeding shall be on
  28    the Designating Party. Frivolous challenges, and those made for an improper purpose
                                                                 STIPULATED PROTECTIVE ORDER
                                                                   Case No. 8:20-cv-00861-MCS-DFM
                                                  -8-
Case 8:20-cv-00861-MCS-DFM Document 58 Filed 02/03/21 Page 9 of 19 Page ID #:778



    1   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
    2   expose the Challenging Party to sanctions. Unless the Designating Party has waived
    3   or withdrawn the confidentiality designation, all Parties shall continue to afford the
    4   material in question the level of protection to which it is entitled under the Producing
    5   Party’s designation until the Court rules on the challenge.
    6   8.    ACCESS TO AND USE OF PROTECTED MATERIAL
    7         8.1    Basic Principles. A Receiving Party may use Protected Material that is
    8   disclosed or produced by another Party or by a Non-Party in connection with this
    9   Action only for prosecuting, defending, or attempting to settle this Action. Such
  10    Protected Material may be disclosed only to the categories of persons and under the
  11    conditions described in this Order.       When the Action has been terminated, a
  12    Receiving Party must comply with the provisions of section 14 below (FINAL
  13    DISPOSITION).
  14          Protected Material must be stored and maintained by a Receiving Party at a
  15    location and in a secure manner that ensures that access is limited to the persons
  16    authorized under this Order.
  17          8.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
  18    otherwise ordered by the court or permitted in writing by the Designating Party, a
  19    Receiving    Party    may      disclose   any   information     or   item     designated
  20    “CONFIDENTIAL” only to:
  21          (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
  22    as employees of said Outside Counsel of Record to whom it is reasonably necessary
  23    to disclose the information for this Action;
  24          (b)    the officers, directors, employees, and House Counsel of the Receiving
  25    Party to whom disclosure is reasonably necessary for this Action;
  26          (c)    Experts (as defined in this Order) of the Receiving Party to whom
  27    disclosure is reasonably necessary for this Action and who have signed the
  28    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                 STIPULATED PROTECTIVE ORDER
                                                                   Case No. 8:20-cv-00861-MCS-DFM
                                                  -9-
Case 8:20-cv-00861-MCS-DFM Document 58 Filed 02/03/21 Page 10 of 19 Page ID #:779



    1         (d)    the court and its personnel;
    2         (e)    court reporters and their staff; professional jury or trial consultants,
    3   mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
    4   for this Action and who have signed the “Acknowledgment and Agreement to Be
    5   Bound” (Exhibit A);
    6         (f)    the author or recipient of a document containing the information or a
    7   custodian or other person who otherwise possessed or knew the information;
    8         (g)    during their depositions, witnesses in the action to whom disclosure is
    9   reasonably necessary and who have signed the “Acknowledgment and Agreement to
   10   Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
   11   by the Court. Pages of transcribed deposition testimony or exhibits to depositions that
   12   reveal Protected Material must be designated in accordance with Section 6.2(b) and
   13   may not be disclosed to anyone except as permitted under this Stipulated Protective
   14   Order; and
   15         (h)    any mediator or settlement officer, and their supporting personnel,
   16   mutually agreed upon by any of the Parties engaged in settlement discussions.
   17         8.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   18   ONLY” Information or Items. Unless otherwise ordered by the Court or permitted
   19   in writing by the Designating Party, a Receiving Party may disclose any Protected
   20   Material designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
   21   only to:
   22         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
   23   as employees of said Outside Counsel of Record to whom it is reasonably necessary
   24   to disclose the information for this Action;
   25         (b)    One (1) House Counsel of the Receiving Party to whom it is reasonably
   26   necessary to disclose the information for this Action, and who shall be identified to
   27   the Disclosing Party prior to any such disclosure;
   28         (c)    Experts of the Receiving Party to whom it is reasonably necessary to
                                                                STIPULATED PROTECTIVE ORDER
                                                                  Case No. 8:20-cv-00861-MCS-DFM
                                                    -10-
Case 8:20-cv-00861-MCS-DFM Document 58 Filed 02/03/21 Page 11 of 19 Page ID #:780



    1   disclose the information for this Action and who have signed the “Acknowledgment
    2   and Agreement to Be Bound” (Exhibit A). The right of any Expert, including support
    3   staff employed by such expert, to receive confidential information designated
    4   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” will be subject to the
    5   advance approval of such expert by the Producing Party or by permission of the
    6   Court. The Party seeking approval of an Expert to access such confidential
    7   information must provide the Producing Party with the name and curriculum vitae of
    8   the Expert. Any objection by the Producing Party to an Expert receiving confidential
    9   information designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   10   ONLY” must be made in writing within seven (7) days following receipt of the
   11   identification of the Expert to whom access is proposed. “HIGHLY
   12   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information may be disclosed to
   13   an Expert if the seven (7) day period has passed and no objection has been made. The
   14   approval of Experts access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   15   ONLY” information must not be unreasonably withheld;
   16         (d)   the Court and its personnel;
   17         (e)   court reporters and their staff, professional jury or trial consultants,
   18   mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
   19   for this litigation and who have signed the “Acknowledgment and Agreement to Be
   20   Bound” (Exhibit A);
   21         (f)   the author or recipient of a document containing the information or a
   22   custodian or other person who otherwise possessed or knew the information; and
   23         (g)   any mediator or settlement officer, and their supporting personnel,
   24   mutually agreed upon by any of the Parties engaged in settlement discussions.
   25         Notwithstanding the foregoing, the parties recognize that it may be desirable
   26   to permit certain summary financial or other information derived from Discovery
   27   Material designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   28   ONLY” to be considered by the Receiving Party for purposes of mediation and/or
                                                              STIPULATED PROTECTIVE ORDER
                                                                Case No. 8:20-cv-00861-MCS-DFM
                                                -11-
Case 8:20-cv-00861-MCS-DFM Document 58 Filed 02/03/21 Page 12 of 19 Page ID #:781



    1   settlement negotiations. Accordingly, should Counsel for the Receiving Party believe
    2   that it would be beneficial to review certain “HIGHLY CONFIDENTIAL –
    3   ATTORNEYS’ EYES ONLY” Discovery Material with a person identified in
    4   Section 8.2(b), Counsel may request permission from Counsel for the Designating
    5   Party by disclosing, in writing, the particular document or information sought to be
    6   disclosed and the person(s) identified in Section 8.2(b) to whom the information is
    7   to be disclosed. Counsel for the Designating Party shall not unreasonably withhold
    8   such permission. Upon receipt of written authorization of Counsel for the
    9   Designating Party, but not otherwise, Counsel for the Receiving Party may review
   10   the identified Discovery Material with the identified person(s).
   11           Any Discovery Material authorized to be disclosed to person(s) identified in
   12   Section 8.2(b) pursuant to this Section shall remain designated “HIGHLY
   13   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under this Protective Order and
   14   all of the remaining provisions of this Protective Order shall remain applicable to
   15   them.
   16           8.4   Counseling. This order does not bar an attorney, in rendering advice to
   17   the attorney’s client with respect to this action, from conveying in a general way to a
   18   client representative the attorney’s evaluation of “CONFIDENTIAL” and/or
   19   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information,
   20   including potential damages information, that such client representative is prohibited
   21   from receiving.
   22    9.     PROTECTED          MATERIAL          SUBPOENAED            OR       ORDERED
   23   PRODUCED IN OTHER LITIGATION
   24           If a Party is served with a subpoena or a court order issued in other litigation
   25   that compels disclosure of any information or items designated in this Action as
   26   “CONFIDENTIAL,” that Party must:
   27           (a)   promptly notify in writing the Designating Party. Such notification shall
   28   include a copy of the subpoena or court order;
                                                                 STIPULATED PROTECTIVE ORDER
                                                                   Case No. 8:20-cv-00861-MCS-DFM
                                                  -12-
Case 8:20-cv-00861-MCS-DFM Document 58 Filed 02/03/21 Page 13 of 19 Page ID #:782



    1         (b)    promptly notify in writing the party who caused the subpoena or order
    2   to issue in the other litigation that some or all of the material covered by the subpoena
    3   or order is subject to this Protective Order. Such notification shall include a copy of
    4   this Stipulated Protective Order; and
    5         (c)    cooperate with respect to all reasonable procedures sought to be pursued
    6   by the Designating Party whose Protected Material may be affected. If the
    7   Designating Party timely seeks a protective order, the Party served with the subpoena
    8   or court order shall not produce any information designated in this action as
    9   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   10   ONLY” before a determination by the court from which the subpoena or order issued,
   11   unless the Party has obtained the Designating Party’s permission. The Designating
   12   Party shall bear the burden and expense of seeking protection in that court of its
   13   confidential material and nothing in these provisions should be construed as
   14   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
   15   directive from another court.
   16   10.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   17   PRODUCED IN THIS LITIGATION
   18         (a)    The terms of this Order are applicable to information produced by a
   19   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
   20   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
   21   Non-Parties in connection with this litigation is protected by the remedies and relief
   22   provided by this Order. Nothing in these provisions should be construed as
   23   prohibiting a Non-Party from seeking additional protections.
   24         (b)    In the event that a Party is required, by a valid discovery request, to
   25   produce a Non-Party’s confidential information in its possession, and the Party is
   26   subject to an agreement with the Non-Party not to produce the Non-Party’s
   27   confidential information, then the Party shall:
   28                (1)    promptly notify in writing the Requesting Party and the Non-
                                                                 STIPULATED PROTECTIVE ORDER
                                                                   Case No. 8:20-cv-00861-MCS-DFM
                                                  -13-
Case 8:20-cv-00861-MCS-DFM Document 58 Filed 02/03/21 Page 14 of 19 Page ID #:783



    1   Party that some or all of the information requested is subject to confidentiality
    2   agreement with a Non-Party;
    3                (2)    promptly provide the Non-Party with a copy of the Stipulated
    4   Protective Order in this Action, the relevant discovery request(s), and a reasonably
    5   specific description of the information requested; and
    6                (3)    make the information requested available for inspection by the
    7   Non-Party, if requested.
    8         (c)    If the Non-Party fails to seek a protective order from this court within
    9   14 days of receiving the notice and accompanying information, the Receiving Party
   10   may produce the Non-Party’s confidential information responsive to the discovery
   11   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   12   not produce any information in its possession or control that is subject to the
   13   confidentiality agreement with the Non-Party before a determination by the court.
   14   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
   15   of seeking protection in this court of its Protected Material.
   16   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   17         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   18   Protected Material to any person or in any circumstance not authorized under this
   19   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   20   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   21   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   22   persons to whom unauthorized disclosures were made of all the terms of this Order,
   23   and (d) request such person or persons to execute the “Acknowledgment                 and
   24   Agreement to Be Bound” that is attached hereto as Exhibit A.
   25   12.   INADVERTENT              PRODUCTION             OF         PRIVILEGED          OR
   26   OTHERWISE PROTECTED MATERIAL
   27         When a Producing Party gives notice to Receiving Parties that certain
   28   inadvertently produced material is subject to a claim of privilege or other protection,
                                                                 STIPULATED PROTECTIVE ORDER
                                                                   Case No. 8:20-cv-00861-MCS-DFM
                                                  -14-
Case 8:20-cv-00861-MCS-DFM Document 58 Filed 02/03/21 Page 15 of 19 Page ID #:784



    1   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
    2   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
    3   may be established in an e-discovery order that provides for production without prior
    4   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
    5   Parties reach an agreement on the effect of disclosure of a communication or
    6   information covered by the attorney-client privilege or work product protection, the
    7   Parties may incorporate their agreement in the stipulated protective order submitted
    8   to the court.
    9   13.   MISCELLANEOUS
   10         13.1 Right to Further Relief. Nothing in this Order abridges the right of any
   11   person to seek its modification by the Court in the future.
   12         13.2 Right to Assert Other Objections. By stipulating to the entry of this
   13   Protective Order no Party waives any right it otherwise would have to object to
   14   disclosing or producing any information or item on any ground not addressed in this
   15   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   16   ground to use in evidence of any of the material covered by this Protective Order.
   17         13.3 Filing Protected Material. A Party that seeks to file under seal any
   18   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   19   only be filed under seal pursuant to a court order authorizing the sealing of the
   20   specific Protected Material at issue. If a Party's request to file Protected Material
   21   under seal is denied by the court, then the Receiving Party may file the information
   22   in the public record unless otherwise instructed by the court.
   23   14.   FINAL DISPOSITION
   24         After the final disposition of this Action, as defined in paragraph 4, within 60
   25   days of a written request by the Designating Party, each Receiving Party must return
   26   all Protected Material to the Producing Party or destroy such material. As used in this
   27   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   28   summaries, and any other format reproducing or capturing any of the Protected
                                                                STIPULATED PROTECTIVE ORDER
                                                                  Case No. 8:20-cv-00861-MCS-DFM
                                                 -15-
Case 8:20-cv-00861-MCS-DFM Document 58 Filed 02/03/21 Page 16 of 19 Page ID #:785



    1   Material. Whether the Protected Material is returned or destroyed, the Receiving
    2   Party must submit a written certification to the Producing Party (and, if not the same
    3   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
    4   (by category, where appropriate) all the Protected Material that was returned or
    5   destroyed and (2) affirms that the Receiving Party has not retained any copies,
    6   abstracts, compilations, summaries or any other format reproducing or capturing any
    7   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
    8   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
    9   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   10   reports, attorney work product, and consultant and expert work product, even if such
   11   materials contain Protected Material. Any such archival copies that contain or
   12   constitute Protected Material remain subject to this Protective Order as set forth in
   13   Section 5 (DURATION).
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                STIPULATED PROTECTIVE ORDER
                                                                  Case No. 8:20-cv-00861-MCS-DFM
                                                 -16-
Case 8:20-cv-00861-MCS-DFM Document 58 Filed 02/03/21 Page 17 of 19 Page ID #:786



    1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    2
        Dated: February 3, 2021              HALEY GUILIANO LLP
    3
    4
                                             By: /s/ Joshua V. Van Hoven
    5                                            Joshua V. Van Hoven
    6                                        Attorneys for Plaintiff
                                             WEISS RESIDENTIAL RESEARCH,
    7                                        LLC
    8
    9
        Dated: February 3, 2021              JONES DAY
   10
   11
                                             By: /s/ Ryan D. Ball
   12                                           Ryan D. Ball
   13                                        Attorneys for Defendant
   14                                        EXPERIAN INFORMATION
                                             SOLUTIONS, INC.
   15
   16
   17    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

   18
   19
         DATED: February 3, 2021
   20
   21
   22    Honorable Douglas F. McCormick
   23    United States Magistrate Judge

   24
   25
   26
   27
   28
                                                         STIPULATED PROTECTIVE ORDER
                                                           Case No. 8:20-cv-00861-MCS-DFM
                                            -17-
Case 8:20-cv-00861-MCS-DFM Document 58 Filed 02/03/21 Page 18 of 19 Page ID #:787



    1                                        EXHIBIT A
    2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3          I, _____________________________ [print or type full name], of
    4   ___________________________________________________________________
    5   [print or type full address], declare under penalty of perjury that I have read in its
    6   entirety and understand the Protective Order that was issued by the United States
    7   District Court for the Central District of California on ___________ [date] in the case
    8   of Weiss Residential Research LLC v. Experian Information Solutions, Inc. et al., No.
    9   8:20-cv-00861-MCS-DFM. I agree to comply with and to be bound by all the terms
   10   of this Protective Order, and I understand and acknowledge that failure to so comply
   11   could expose me to sanctions and punishment in the nature of contempt. I solemnly
   12   promise that I will not disclose in any manner any information or item that is subject
   13   to this Protective Order to any person or entity except in strict compliance with the
   14   provisions of this Order.
   15          I further agree to submit to the jurisdiction of the United States District Court
   16   for the Central District of California for the purpose of enforcing the terms of this
   17   Protective Order, even if such enforcement proceedings occur after termination of
   18   this action.
   19          I hereby appoint __________________________ [print or type full name] of
   20   ____________________________________________ [print or type full address
   21   and telephone number] as my California agent for service of process in connection
   22   with this action or any proceedings related to enforcement of this Protective Order.
   23
   24   Date: _________________________________
   25   City and State where sworn and signed: _________________________________
   26
        Printed name: ______________________________
   27
   28   Signature: _________________________________
                                                                 STIPULATED PROTECTIVE ORDER
                                                                   Case No. 8:20-cv-00861-MCS-DFM
                                                  -18-
Case 8:20-cv-00861-MCS-DFM Document 58 Filed 02/03/21 Page 19 of 19 Page ID #:788



    1                             SIGNATURE CERTIFICATION
    2         I, Ryan D. Ball, hereby attest pursuant to Civil Local Rule 5-4.3.4 that all
    3   other signatories listed, and on whose behalf this filing is submitted, concur in the
    4   contents of this filing and have authorized the filing.
    5         Executed February 3, 2021, at Irvine, California.
    6
    7                                              /s/ Ryan D. Ball
                                                   Ryan D. Ball
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                  STIPULATED PROTECTIVE ORDER
                                                                    Case No. 8:20-cv-00861-MCS-DFM
                                                  -19-
